The defendant's petition for certification to appeal from the Appellate Court, 175 Conn. App. 409, 167 A.3d 1076 (2017), is granted, limited to the following issue:"Did the Appellate Court properly conclude that the record's failure to indicate the racial composition of the venire or the empaneled jury rendered the record inadequate for review of the defendant's claim under Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986) ?"MULLINS, J., did not participate in the consideration of or decision on this petition.